DETAILED ACTION

Information Disclosure Statement
The information disclosure statement (IDS) submitted on October 2, 2020 was considered by the examiner.

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

EXAMINER'S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.
Authorization for this examiner’s amendment was given in an interview with Mr. John Wright on January 13, 2021.
The application has been amended as follows: 
In the claims filed January 8, 2021:
Claim 1, line 12: “position.” has been amended to “position, wherein the power door presenter system further includes a driven gear configured to rotate about the first axis and a drive gear configured to rotate about the second axis, said driven gear and said drive gear being configured in meshed engagement with one another, and
wherein said first axis and said second axis are spaced laterally from one another by a distance equal to a sum of radii of said driven gear and said drive gear.”
Claim 2: Cancelled

Claim 4, line 1: “Claim 2” has been amended to “Claim 1”
Claim 5, line 11: “wherein the first axis is substantially parallel to the second axis;”
Claim 11, line 11: “wherein the first axis is substantially parallel to the second axis;”
Claim 17, line 10: “wherein the first axis is substantially parallel to the second axis;”

Reasons for Allowance
The following is an examiner’s statement of reasons for allowance: the cited prior art, US 2020/0263459 in the previous Office action mailed October 8, 20120 fails to disclose “the power-operated presenter actuator including a leadscrew fixed against linear translation … a motor with a motor shaft extending along a second axis and being operable for powered rotation of the leadscrew that results in powered movement of the extensible member," as recited in claim 1. Also, FIG. 4B Of WO 2017/160787, cited in the IDS filed October 2, 2020, fails to disclose “wherein said first axis and said second axis are spaced laterally from one another by a distance equal to a sum of radii of said driven gear and said drive gear,” as recited in claim 1. 
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MARCUS MENEZES whose telephone number is (571)272-5225.  The examiner can normally be reached on M - F 7:30 -4 PST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



/MARCUS MENEZES/Primary Examiner, Art Unit 3634